EXHIBIT 10.ba

 

OPTION AGREEMENT dated this          day of                     , providing for
the granting of an option by C. R. Bard, Inc., a New Jersey corporation (the
“Corporation”), to              of                     , a non-employee director
of the Corporation (the “Optionee”);

 

The Corporation has duly adopted the 2005 Directors’ Stock Award Plan, as
Amended and Restated, (the “Plan”), a copy of which is attached hereto and
incorporated herein by reference. Pursuant to the Plan, the Optionee has been
granted an option (the “Option”) under the Plan to buy              shares (the
“Option Shares”) of the Corporation’s Common Stock, on the terms and conditions
hereinafter provided, at an option price per share set forth below, which is the
mean between the high and low sale price, on the New York Stock
Exchange-Composite Transactions Tape on the date of the granting of the option,
or if there is no sale on that date, then on the next preceding date on which a
sale was reported. It is intended that the Options granted hereunder shall be
non-qualified stock options. Capitalized terms not defined herein shall have the
meanings provided in the Plan.

 

1.    Option Price.    The Option shall be exercisable at a price of $        
per share (the “Option Price”) on the terms and conditions hereinafter provided.

 

2.    Period of Option and Conditions of Exercise.    The term of the Option and
of this Option Agreement shall commence on the date hereof (the “Date of
Grant”). The Option has a term of ten years from the Date of Grant and, to the
extent not therefore exercised or terminated, shall expire on the tenth
anniversary of the Date of Grant. The Option shall not be exercisable within
twelve months after the Date of Grant, and thereafter the Option will become
exercisable with respect to              shares on each of the first three
anniversaries of the Date of Grant; provided that if the Optionee shall die
while holding the Option, and at the time of death such Option is exercisable
with respect to less than 100% of the shares subject thereto, the number of
shares with respect to which the Option shall be exercisable shall be increased
to 100% of the total number of shares subject to the Option. Optionee may
exercise the exercisable portion of the Option in whole at any time or in part
from time to time prior to the tenth anniversary of the Date of Grant subject to
earlier termination of the Option, as provided below, upon Optionee’s cessation
of service as a director. Upon a termination of the Option pursuant to this
Option Agreement, all rights of the Optionee hereunder shall cease.

 

3.    Post-Termination Exercise.    Upon Optionee’s ceasing to be a member of
the Board of Directors of the Corporation for any reason, the Option or any
portion thereof that is not then exercisable shall be immediately terminated and
forfeited. The exercisable portion of the Option as of such cessation shall be
exercisable as provided below.

 

If the Optionee shall, by reason other than death or retirement (defined as the
voluntary cessation of service as a director by a director who is 55 years of
age or older and who has served on the Board of Directors of the Corporation for
at least five years), cease to be a member of the Board of Directors of the
Corporation, the Optionee shall be permitted to exercise the Option within sixty
days from the day he or she ceased to be a member of the Board of Directors, but
in no event later than the expiration date of the Option, to the extent
exercisable by the Optionee at the time he or she ceased to be a member of the
Board of Directors. If the Optionee shall die after the date he or she ceases to
be a member of the Board of Directors of the Corporation, the Option shall be
exercisable to the extent, and during the period, that the Option would, but for
his or her death, have otherwise been exercisable by the Optionee.

 

If the Optionee shall cease to be a member of the Board of Directors of the
Corporation by reason of retirement (as defined in the immediately preceding
paragraph), the Optionee shall be permitted to exercise the Option until the
expiration date of the Option, with respect to all or any part of the entire
balance of shares of Common Stock to the extent exercisable by the Optionee at
the time he or she retired.

 

If the Optionee shall cease to be a member of the Board of Directors of the
Corporation by reason of death, the period during which the Option shall be
exercisable shall commence on the date of death and end on the first anniversary
of the first day of the month in which the date of death occurred, but in no
event shall the period extend beyond the expiration date of the Option.



--------------------------------------------------------------------------------

4.    Non-Transferability of Option; Death of Optionee.    The Option and this
Option Agreement shall not be transferable otherwise than by will or by the laws
of descent and distribution; and the Option may be exercised, during the
lifetime of the Optionee, only by him or her.

 

5.    Exercise of Option.    The Option shall be exercised in the following
manner: the Optionee or the person or persons having the right to exercise the
Option upon the death of the Optionee as provided in Section 5.07(d) of the
Plan, shall deliver to the Corporation (i) written notice, specifying the number
of Option Shares which he or she elects to purchase, together with (ii) payment
in full by certified or bank cashier’s check payable to the order of the
Corporation and/or, to the extent permitted by law, the surrender or delivery to
the Corporation of shares of its Common Stock held by the Optionee for at least
6 months upon the exercise of the Option or any other form of consideration
acceptable to the Corporation, and the stock purchased shall thereupon be
promptly delivered. The value of any shares of Common Stock of the Corporation
surrendered or delivered in payment of the exercise price shall be the mean
between the high and low sale price, on the New York Stock Exchange-Composite
Transactions Tape on the date the Option is exercised, or, if there is no sale
on that date, then on the next preceding date on which a sale was reported. No
Optionee or his or her legal representatives, legatees or distributees, as the
case may be, will be deemed to be a holder of any shares of Common Stock
pursuant to exercise of the Option until the date of the issuance of a stock
certificate to him or her for such shares.

 

6.    Specific Restrictions Upon Option Shares.    The Optionee hereby agrees
with the Corporation as follows:

 

(a) If the issuance of Option Shares has not been registered under the
Securities Act of 1933, as amended, any certificate representing Option Shares,
shall include the following legend:

 

“The Shares represented by this certificate have not been registered under the
Securities Act of 1933 (the “Act”) and, accordingly, may not be offered, sold or
otherwise pledged, hypothecated or transferred unless (a) pursuant to an
effective registration statement under the Act or (b) an applicable exemption
from the registration requirements of the Act is available. In addition, the
transferability of this certificate and the shares of stock represented hereby
are subject to the terms and conditions contained in the 2005 Directors Stock
Award Plan of C. R. Bard, Inc., as amended and restated.”

 

(b) The Optionee shall not dispose of Option Shares in transactions which, in
the opinion of counsel to the Corporation, would violate the Securities Act of
1933, as then amended, and the rules and regulations thereunder.

 

7.    Notices.    Any notice required or permitted under this Option Agreement
shall be deemed given when delivered personally, or when deposited in a United
States Post Office as registered mail, postage prepaid, addressed, as
appropriate, either to the Optionee at his or her address hereinabove set forth
or such other address as he or she may designate in writing to the Corporation,
or to the Corporation, Attention: Secretary, at 730 Central Avenue, Murray Hill,
New Jersey 07974, or such other address as the corporation may designate in
writing to the Optionee.

 

8.    Failure to Enforce Not a Waiver.    The failure of the Corporation to
enforce at any time any provision of this Option Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.

 

9.    Governing Law.    This Option Agreement shall be governed by and construed
according to the laws of the State of New Jersey.

 

10.    Provisions of Plan.    The Option provided for herein is granted pursuant
to the Plan, and said Option and this Option Agreement are in all respects
governed by the Plan and subject to all of the terms and provisions thereof,
whether such terms and provisions are incorporated in this Option Agreement
solely by reference or are expressly cited herein.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has executed this Option Agreement in
duplicate on the day and year first above written.

 

C. R. BARD, INC. By        

Timothy M. Ring

Chairman and

Chief Executive Officer

 

The undersigned hereby accepts, and agrees to, all terms and provisions of the
foregoing Option Agreement.

 

    , Optionee